

	

		II

		109th CONGRESS

		1st Session

		S.1147

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Rockefeller (for

			 himself, Ms. Snowe,

			 Mr. Baucus, Mr.

			 Burns, Mr. Schumer,

			 Mr. Bunning, and

			 Ms. Cantwell) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to provide for the expensing of broadband Internet access expenditures, and for

		  other purposes.

	

	

		1.Expensing of broadband

			 Internet access expenditures

			(a)In

			 generalPart VI of subchapter

			 B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized

			 deductions for individuals and corporations) is amended by inserting after

			 section 190 the following new section:

				

					191.Broadband

				expenditures

						(a)Treatment of

				expenditures

							(1)In

				generalA taxpayer may elect

				to treat any qualified broadband expenditure which is paid or incurred by the

				taxpayer as an expense which is not chargeable to capital account. Any

				expenditure which is so treated shall be allowed as a deduction.

							(2)ElectionAn election under paragraph (1) shall be

				made at such time and in such manner as the Secretary may prescribe by

				regulation.

							(b)Qualified

				broadband expendituresFor

				purposes of this section—

							(1)In

				generalThe term

				qualified broadband expenditure means, with respect to any taxable

				year, any direct or indirect costs incurred after the date of the enactment of

				this Act and before the date which is 10 years after such date and properly

				taken into account with respect to—

								(A)the purchase or installation of qualified

				equipment (including any upgrades thereto), and

								(B)the connection of such qualified equipment

				to any qualified subscriber.

								(2)Certain

				satellite expenditures excludedSuch term shall not include any costs

				incurred with respect to the launching of any satellite equipment.

							(3)Leased

				equipmentSuch term shall

				include so much of the purchase price paid by the lessor of qualified equipment

				subject to a lease described in subsection (c)(2)(B) as is attributable to

				expenditures incurred by the lessee which would otherwise be described in

				paragraph (1).

							(4)Limitation with

				regard to current generation broadband servicesOnly 50 percent of the amounts taken into

				account under paragraph (1) with respect to qualified equipment through which

				current generation broadband services are provided shall be treated as

				qualified broadband expenditures.

							(c)When

				expenditures taken into accountFor purposes of this section—

							(1)In

				generalQualified broadband

				expenditures with respect to qualified equipment shall be taken into account

				with respect to the first taxable year in which—

								(A)current generation broadband services are

				provided through such equipment to qualified subscribers, or

								(B)next generation broadband services are

				provided through such equipment to qualified subscribers.

								(2)Limitation

								(A)In

				generalQualified

				expenditures shall be taken into account under paragraph (1) only with respect

				to qualified equipment—

									(i)the original use of which commences with

				the taxpayer, and

									(ii)which is placed in service, after the date

				of the enactment of this Act.

									(B)Sale-leasebacksFor purposes of subparagraph (A), if

				property—

									(i)is originally placed in service after the

				date of the enactment of this Act by any person, and

									(ii)sold and leased back by such person within

				3 months after the date such property was originally placed in service,

									such property shall be treated as

				originally placed in service not earlier than the date on which such property

				is used under the leaseback referred to in clause (ii).(d)Special

				allocation rules

							(1)Current

				generation broadband servicesFor purposes of determining the amount of

				qualified broadband expenditures under subsection (a)(1) with respect to

				qualified equipment through which current generation broadband services are

				provided, if the qualified equipment is capable of serving both qualified

				subscribers and other subscribers, the qualified broadband expenditures shall

				be multiplied by a fraction—

								(A)the numerator of which is the sum of the

				number of potential qualified subscribers within the rural areas and the

				underserved areas which the equipment is capable of serving with current

				generation broadband services, and

								(B)the denominator of which is the total

				potential subscriber population of the area which the equipment is capable of

				serving with current generation broadband services.

								(2)Next generation

				broadband servicesFor

				purposes of determining the amount of qualified broadband expenditures under

				subsection (a)(1) with respect to qualified equipment through which next

				generation broadband services are provided, if the qualified equipment is

				capable of serving both qualified subscribers and other subscribers, the

				qualified expenditures shall be multiplied by a fraction—

								(A)the numerator of which is the sum

				of—

									(i)the number of potential qualified

				subscribers within the rural areas and underserved areas, plus

									(ii)the number of potential qualified

				subscribers within the area consisting only of residential subscribers not

				described in clause (i),

									which the equipment is capable of

				serving with next generation broadband services, and(B)the denominator of which is the total

				potential subscriber population of the area which the equipment is capable of

				serving with next generation broadband services.

								(e)DefinitionsFor purposes of this section—

							(1)AntennaThe term antenna means any

				device used to transmit or receive signals through the electromagnetic

				spectrum, including satellite equipment.

							(2)Cable

				operatorThe term cable

				operator has the meaning given such term by section 602(5) of the

				Communications Act of 1934 (47 U.S.C.

				522(5)).

							(3)Commercial

				mobile Service carrierThe

				term commercial mobile service carrier means any person authorized

				to provide commercial mobile radio service as defined in section 20.3 of title

				47, Code of Federal Regulations.

							(4)Current

				generation broadband ServiceThe term current generation broadband

				service means the transmission of signals at a rate of at least

				1,000,000 bits per second to the subscriber and at least 128,000 bits per

				second from the subscriber.

							(5)Multiplexing or

				demultiplexingThe term

				multiplexing means the transmission of 2 or more signals over a

				single channel, and the term demultiplexing means the separation

				of 2 or more signals previously combined by compatible multiplexing

				equipment.

							(6)Next generation

				broadband ServiceThe term

				next generation broadband service means the transmission of

				signals at a rate of at least 22,000,000 bits per second to the subscriber and

				at least 5,000,000 bits per second from the subscriber.

							(7)Nonresidential

				subscriberThe term

				nonresidential subscriber means any person who purchases broadband

				services which are delivered to the permanent place of business of such

				person.

							(8)Open video

				system operatorThe term

				open video system operator means any person authorized to provide

				service under section 653 of the Communications

				Act of 1934 (47 U.S.C. 573).

							(9)Other wireless

				carrierThe term other

				wireless carrier means any person (other than a telecommunications

				carrier, commercial mobile service carrier, cable operator, open video system

				operator, or satellite carrier) providing current generation broadband services

				or next generation broadband service to subscribers through the radio

				transmission of energy.

							(10)Packet

				switchingThe term

				packet switching means controlling or routing the path of any

				digitized transmission signal which is assembled into packets or cells.

							(11)ProviderThe term provider means, with

				respect to any qualified equipment—

								(A)a cable operator,

								(B)a commercial mobile service carrier,

								(C)an open video system operator,

								(D)a satellite carrier,

								(E)a telecommunications carrier, or

								(F)any other wireless carrier,

								providing current generation

				broadband services or next generation broadband services to subscribers through

				such qualified equipment.(12)Provision of

				servicesA provider shall be

				treated as providing services to 1 or more subscribers if—

								(A)such a subscriber has been passed by the

				provider’s equipment and can be connected to such equipment for a standard

				connection fee,

								(B)the provider is physically able to deliver

				current generation broadband services or next generation broadband services, as

				applicable, to such a subscriber without making more than an insignificant

				investment with respect to such subscriber,

								(C)the provider has made reasonable efforts to

				make such subscribers aware of the availability of such services,

								(D)such services have been purchased by 1 or

				more such subscribers, and

								(E)such services are made available to such

				subscribers at average prices comparable to those at which the provider makes

				available similar services in any areas in which the provider makes available

				such services.

								(13)Qualified

				equipment

								(A)In

				generalThe term

				qualified equipment means equipment which provides current

				generation broadband services or next generation broadband services—

									(i)at least a majority of the time during

				periods of maximum demand to each subscriber who is utilizing such services,

				and

									(ii)in a manner substantially the same as such

				services are provided by the provider to subscribers through equipment with

				respect to which no deduction is allowed under subsection (a)(1).

									(B)Only certain

				investment taken into accountExcept as provided in subparagraph (C) or

				(D), equipment shall be taken into account under subparagraph (A) only to the

				extent it—

									(i)extends from the last point of switching to

				the outside of the unit, building, dwelling, or office owned or leased by a

				subscriber in the case of a telecommunications carrier,

									(ii)extends from the customer side of the

				mobile telephone switching office to a transmission/receive antenna (including

				such antenna) owned or leased by a subscriber in the case of a commercial

				mobile service carrier,

									(iii)extends from the customer side of the

				headend to the outside of the unit, building, dwelling, or office owned or

				leased by a subscriber in the case of a cable operator or open video system

				operator, or

									(iv)extends from a transmission/receive antenna

				(including such antenna) which transmits and receives signals to or from

				multiple subscribers, to a transmission/receive antenna (including such

				antenna) on the outside of the unit, building, dwelling, or office owned or

				leased by a subscriber in the case of a satellite carrier or other wireless

				carrier, unless such other wireless carrier is also a telecommunications

				carrier.

									(C)Packet

				switching equipmentPacket

				switching equipment, regardless of location, shall be taken into account under

				subparagraph (A) only if it is deployed in connection with equipment described

				in subparagraph (B) and is uniquely designed to perform the function of packet

				switching for current generation broadband services or next generation

				broadband services, but only if such packet switching is the last in a series

				of such functions performed in the transmission of a signal to a subscriber or

				the first in a series of such functions performed in the transmission of a

				signal from a subscriber.

								(D)Multiplexing

				and demultiplexing equipmentMultiplexing and demultiplexing equipment

				shall be taken into account under subparagraph (A) only to the extent it is

				deployed in connection with equipment described in subparagraph (B) and is

				uniquely designed to perform the function of multiplexing and demultiplexing

				packets or cells of data and making associated application adaptions, but only

				if such multiplexing or demultiplexing equipment is located between packet

				switching equipment described in subparagraph (C) and the subscriber’s

				premises.

								(14)Qualified

				subscriberThe term

				qualified subscriber means—

								(A)with respect to the provision of current

				generation broadband services—

									(i)any nonresidential subscriber maintaining a

				permanent place of business in a rural area or underserved area, or

									(ii)any residential subscriber residing in a

				dwelling located in a rural area or underserved area which is not a saturated

				market, and

									(B)with respect to the provision of next

				generation broadband services—

									(i)any nonresidential subscriber maintaining a

				permanent place of business in a rural area or underserved area, or

									(ii)any residential subscriber.

									(15)Residential

				subscriberThe term

				residential subscriber means any individual who purchases

				broadband services which are delivered to such individual’s dwelling.

							(16)Rural

				areaThe term rural

				area means any census tract which—

								(A)is not within 10 miles of any incorporated

				or census designated place containing more than 25,000 people, and

								(B)is not within a county or county equivalent

				which has an overall population density of more than 500 people per square mile

				of land.

								(17)Rural

				subscriberThe term

				rural subscriber means any residential subscriber residing in a

				dwelling located in a rural area or nonresidential subscriber maintaining a

				permanent place of business located in a rural area.

							(18)Satellite

				carrierThe term

				satellite carrier means any person using the facilities of a

				satellite or satellite service licensed by the Federal Communications

				Commission and operating in the Fixed-Satellite Service under part 25 of title

				47 of the Code of Federal Regulations or the Direct Broadcast Satellite Service

				under part 100 of title 47 of such Code to establish and operate a channel of

				communications for distribution of signals, and owning or leasing a capacity or

				service on a satellite in order to provide such point-to-multipoint

				distribution.

							(19)Saturated

				marketThe term

				saturated market means any census tract in which, as of the date

				of the enactment of this section—

								(A)current generation broadband services have

				been provided by a single provider to 85 percent or more of the total number of

				potential residential subscribers residing in dwellings located within such

				census tract, and

								(B)such services can be utilized—

									(i)at least a majority of the time during

				periods of maximum demand by each such subscriber who is utilizing such

				services, and

									(ii)in a manner substantially the same as such

				services are provided by the provider to subscribers through equipment with

				respect to which no deduction is allowed under subsection (a)(1).

									(20)SubscriberThe term subscriber means any

				person who purchases current generation broadband services or next generation

				broadband services.

							(21)Telecommunications

				carrierThe term

				telecommunications carrier has the meaning given such term by

				section 3(44) of the Communications Act of

				1934 (47 U.S.C. 153(44)), but—

								(A)includes all members of an affiliated group

				of which a telecommunications carrier is a member, and

								(B)does not include a commercial mobile

				service carrier.

								(22)Total

				potential subscriber populationThe term total potential subscriber

				population means, with respect to any area and based on the most recent

				census data, the total number of potential residential subscribers residing in

				dwellings located in such area and potential nonresidential subscribers

				maintaining permanent places of business located in such area.

							(23)Underserved

				areaThe term

				underserved area means—

								(A)any census tract which is located

				in—

									(i)an empowerment zone or enterprise community

				designated under section 1391, or

									(ii)the District of Columbia Enterprise Zone

				established under section 1400, or

									(B)any census tract—

									(i)the poverty level of which is at least 30

				percent (based on the most recent census data), and

									(ii)the median family income of which does not

				exceed—

										(I)in the case of a census tract located in a

				metropolitan statistical area, 70 percent of the greater of the metropolitan

				area median family income or the statewide median family income, and

										(II)in the case of a census tract located in a

				nonmetropolitan statistical area, 70 percent of the nonmetropolitan statewide

				median family income.

										(24)Underserved

				subscriberThe term

				underserved subscriber means any residential subscriber residing

				in a dwelling located in an underserved area or nonresidential subscriber

				maintaining a permanent place of business located in an underserved

				area.

							(f)Special

				rules

							(1)Property used

				outside the United States, etc., not qualifiedNo expenditures shall be taken into account

				under subsection (a)(1) with respect to the portion of the cost of any property

				referred to in section 50(b) or with respect to the portion of the cost of any

				property specified in an election under section 179.

							(2)Basis

				reduction

								(A)In

				generalFor purposes of this

				title, the basis of any property shall be reduced by the portion of the cost of

				such property taken into account under subsection (a)(1).

								(B)Ordinary income

				recaptureFor purposes of

				section 1245, the amount of the deduction allowable under subsection (a)(1)

				with respect to any property which is of a character subject to the allowance

				for depreciation shall be treated as a deduction allowed for depreciation under

				section 167.

								(3)Coordination

				with Section 38No credit shall be allowed under section 38

				with respect to any amount for which a deduction is allowed under subsection

				(a)(1).

							.

			(b)Special rule

			 for mutual or cooperative telephone companiesSection 512(b) of the Internal Revenue Code

			 of 1986 (relating to modifications) is amended by adding at the end the

			 following new paragraph:

				

					(18)Special rule

				for mutual or cooperative telephone companiesA mutual or cooperative telephone company

				which for the taxable year satisfies the requirements of section 501(c)(12)(A)

				may elect to reduce its unrelated business taxable income for such year, if

				any, by an amount that does not exceed the qualified broadband expenditures

				which would be taken into account under section 191 for such year by such

				company if such company was not exempt from taxation. Any amount which is

				allowed as a deduction under this paragraph shall not be allowed as a deduction

				under section 191 and the basis of any property to which this paragraph applies

				shall be reduced under section

				1016(a)(32).

					.

			(c)Conforming

			 amendments

				(1)Section 263(a)(1) of the Internal Revenue

			 Code of 1986 (relating to capital expenditures) is amended by striking

			 or at the end of subparagraph (H), by striking the period at the

			 end of subparagraph (I) and inserting , or, and by adding at the

			 end the following new subparagraph:

					

						(J)expenditures for which a deduction is

				allowed under section

				191.

						.

				(2)Section 1016(a) of such Code is amended by

			 striking and at the end of paragraph (30), by striking the

			 period at the end of paragraph (31) and inserting , and, and by

			 adding at the end the following new paragraph:

					

						(32)to the extent provided in section

				191(f)(2).

						.

				(3)The table of sections for part VI of

			 subchapter A of chapter 1 of such Code is amended by inserting after the item

			 relating to section 190 the following new item:

					

						

							Sec. 191. Broadband

				expenditures.

						

						.

				(d)Designation of

			 census tracts

				(1)In

			 generalThe Secretary of the

			 Treasury shall, not later than 90 days after the date of the enactment of this

			 Act, designate and publish those census tracts meeting the criteria described

			 in paragraphs (16), (22), and (23) of section 191(e) of the Internal Revenue

			 Code of 1986 (as added by this section). In making such designations, the

			 Secretary of the Treasury shall consult with such other departments and

			 agencies as the Secretary determines appropriate.

				(2)Saturated

			 market

					(A)In

			 generalFor purposes of

			 designating and publishing those census tracts meeting the criteria described

			 in subsection (e)(19) of such section 191—

						(i)the Secretary of the Treasury shall

			 prescribe not later than 30 days after the date of the enactment of this Act

			 the form upon which any provider which takes the position that it meets such

			 criteria with respect to any census tract shall submit a list of such census

			 tracts (and any other information required by the Secretary) not later than 60

			 days after the date of the publication of such form, and

						(ii)the Secretary of the Treasury shall publish

			 an aggregate list of such census tracts and the applicable providers not later

			 than 30 days after the last date such submissions are allowed under clause

			 (i).

						(B)No subsequent

			 lists requiredThe Secretary

			 of the Treasury shall not be required to publish any list of census tracts

			 meeting such criteria subsequent to the list described in subparagraph

			 (A)(ii).

					(e)Other

			 regulatory matters

				(1)ProhibitionNo Federal or State agency or

			 instrumentality shall adopt regulations or ratemaking procedures that would

			 have the effect of eliminating or reducing any deduction or portion thereof

			 allowed under section 191 of the Internal Revenue Code of 1986 (as added by

			 this section) or otherwise subverting the purpose of this section.

				(2)Treasury

			 regulatory authorityIt is

			 the intent of Congress in providing the election to deduct qualified broadband

			 expenditures under section 191 of the Internal Revenue Code of 1986 (as added

			 by this section) to provide incentives for the purchase, installation, and

			 connection of equipment and facilities offering expanded broadband access to

			 the Internet for users in certain low income and rural areas of the United

			 States, as well as to residential users nationwide, in a manner that maintains

			 competitive neutrality among the various classes of providers of broadband

			 services. Accordingly, the Secretary of the Treasury shall prescribe such

			 regulations as may be necessary or appropriate to carry out the purposes of

			 section 191 of such Code, including—

					(A)regulations to determine how and when a

			 taxpayer that incurs qualified broadband expenditures satisfies the

			 requirements of section 191 of such Code to provide broadband services,

			 and

					(B)regulations describing the information,

			 records, and data taxpayers are required to provide the Secretary to

			 substantiate compliance with the requirements of section 191 of such

			 Code.

					(f)Effective

			 dateThe amendments made by

			 this section shall apply to expenditures incurred after the date of the

			 enactment of this Act.

			

